Citation Nr: 1454807	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-25 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric, diagnosed as generalized anxiety disorder (GAD) and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1970 and September 1990 to May 1991, including in Southwest Asia.  He also served for 20 years in the Army National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript is of record.  

The Veteran was denied entitlement to service connection for bilateral hearing loss in August 1991 and December 1997 rating decisions.  In August 2009, relevant service treatment records (STRs) were associated with the claims file.  Because the newly-associated service records are relevant official service department records that existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2014).  

The Veteran has claimed entitlement to service connection for PTSD.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the claim on appeal to include currently diagnosed PTSD and GAD.




FINDINGS OF FACT

1.  The Veteran's GAD with PTSD had its onset in service.

2.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that bilateral hearing loss was incurred and/or aggravated in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GAD with PTSD are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3)(2014).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if:  (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

Here, the Veteran contends that his PTSD is related to, inter alia, fear of scud missile attacks while he was deployed to the Persian Gulf.  Specifically, he was in an environment where he regularly had to respond to alarms that could signal incoming attacks by putting on a mask and preparing to be hit.  He was sent to assist at a housing unit not far from his own that had been hit by a missile, killing many inside.  He worked at the site mere days after the hit, and could see the aftermath of the destruction.  The randomness with which any building could be hit put him in constant fear of hostile military activity.  His service personnel records confirm that he served in Southwest Asia from October 1990 to April 1991.  A competent and credible lay statement from a fellow servicemember who trained and deployed with the Veteran's ARNG company states that the Veteran contemporaneously reported being sent to the destroyed housing unit.  The Veteran is competent to testify to events and feelings, including the stressor, fear, and horror that were experienced during service.  Layno.  Further, his personnel records demonstrate that his reports are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154.  As such, the Board finds the lay testimony of the Veteran to be credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Thus the Veteran's reported stressor is both related to his fear of hostile military activity and consistent with the places, types, and circumstances of his service.  38 C.F.R. § 3.304(f)(3).

Private psychologist Dr. Lawry evaluated the Veteran in May 2009 and August 2011.  He submitted treatment records and letters summarizing his treatment and diagnosis of the Veteran.  He diagnosed PTSD and GAD and opined that both of these conditions "credibly date from his period of service in Desert Storm [Saudi Arabia]."  Dr. Lawry provided a lengthy rationale, citing to specific facts and symptoms, to support this opinion and reiterated it in August 2011.

In a May 2012 VA examination report, the VA examiner diagnosed GAD and opined that it was at least as likely as not due to military service.  She found that the Veteran does not meet the criteria for a diagnosis of PTSD; however she failed to address any of the Veteran's stressors and her examination report indicates that she is unaware of his stressors.  Thus, the Board does not attribute her finding regarding a diagnosis of PTSD any probative weight.

The Board finds that the Veteran's testimony establishes the occurrence of his claimed stressor, which is related to his fear of hostile military or terrorist activity.  As the probative medical evidence establishes diagnoses of GAD and PTSD and a link between the current symptomatology and the Veteran's stressor, service connection for an acquired psychiatric disorder, diagnosed as GAD with PTSD, is warranted.  38 C.F.R. § 3.304(f)(3).


II.  Bilateral hearing loss

The Veteran has consistently, competently, and credibly reported that his duties in the Persian Gulf included operating a forklift six to seven days per week for five months.  He operated the very noisy forklift inside the enclosed space of a warehouse, in which very loud trucks were constantly loading and unloading.  It was very difficult to carry on a conversation with someone standing next to the forklift because of the noise.  (See January 1998 notice of disagreement.)  He was also exposed to noise from scud missiles, small arms fire, helicopters, and aircraft engines.  (See April 2009 claim; November 2009 VA examination report.)  There is no conflicting evidence of record.  Thus the Board finds that the Veteran was exposed to excessive noise in service.

The Veteran has been diagnosed with current bilateral hearing loss disability for VA disability adjudication purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

STRs, treatment records associated with ARNG service, VA treatment records and the VA examination report contain nine audiograms dated between June 1969 and November 2009.

Right ear

The audiograms first show hearing loss for VA disability purposes in the right ear in April 1991.  This audiogram is part of the Veteran's separation examination, and was conducted shortly after he returned from the Persian Gulf.  The physician conducting the separation examination found a diagnosis of high frequency hearing loss.  Prior to that date, all audiograms show normal hearing for VA purposes in the right ear.  

The November 2009 VA examiner diagnosed normal to severe sensorineural hearing loss bilaterally, but did not provide an opinion with respect to whether the right ear hearing loss began in or was caused by noise exposure in the Persian Gulf.  

The Veteran met the criteria for a right ear hearing disability at separation from service, and all the medical evidence pre-dating April 1991 showed normal hearing.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his right ear hearing loss had its onset in service and service connection is warranted.

Left ear

During the Veteran's first period of active duty service, from December 1969 to April 1970, both his June 1969 entrance examination and March 1970 separation examination showed normal hearing by audiogram.  

The Veteran served in the ARNG in between his first period of active duty and his second.  Treatment records associated with this ARNG service contain audiograms showing hearing loss for VA purposes in the left ear as early as July 1982.  38 C.F.R. § 3.385.  An audiogram dated in June 1987 confirmed this, with a puretone threshold level of 40 dB at 40 Hz.  There are no audiograms of record dated between June 1987 and April 1991.  There is no entrance examination available for the second period of active duty service (September 1990 to May 1991).  In the April 1991 separation examination audiogram, the puretone threshold levels, in decibels were as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
20
25
70
LEFT
20
15
0
15
60

Later audiograms show that the puretone threshold levels in the left ear at 4000 Hz worsened to 70 dB by September 1997 and 75 dB by November 2009.  Thus, the medical evidence shows that the Veteran's left ear hearing loss disability worsened significantly from the pre-active duty June 1987 testing (40 dB) to the post-service April 1991 testing.

The November 2009 VA examiner could not provide a medical opinion as to whether the left ear hearing loss was aggravated by the second period of active duty service without resorting to speculation.  He explained that without audiometric information between June 1987 and April 1991, it was "impossible to determine when the increase in loss occurred." 

The Veteran has consistently and credibly reported that his hearing worsened during his Persian Gulf service following exposure to excessive noise.  The medical evidence clearly shows that the Veteran's left ear hearing loss worsened significantly from the latest available pre-deployment audiogram to the separation audiogram.  There is no evidence indicating that it was not worsened by service or that the aggravation could be attributed to any other cause.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that left ear hearing loss was aggravated by service and service connection is warranted. 


ORDER

Service connection for GAD with PTSD is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


